Citation Nr: 0015557	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  95-27 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to July 
1970 and from August 1974 to January 1976.



In May 1995 the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan denied entitlement to 
service connection for a bilateral foot disability, hearing 
loss and a back disability.  The veteran appealed to the 
Board of Veterans' Appeals (Board) 

In March 1997 the Board denied entitlement to service 
connection for hearing loss in the right ear, a back 
disability and a bilateral foot disability, and granted 
service-connection hearing loss of the left ear with tinnitus  
The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).

While the case was pending at the Court the VA Office of the 
General Counsel and the veteran's representative requested 
that the Court vacate the March 1997 decision in part, 
dismissing the issues of entitlement to service connection 
for hearing loss of the right ear and a back disability, and 
vacating the issue of entitlement to service connection for a 
bilateral foot disability.  The Court granted the request in 
July 1999 and remanded the case to the Board for compliance 
with the directives that were specified by the Court.


FINDING OF FACT

The claim of entitlement to service connection for a 
bilateral foot disability is supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
bilateral foot disability is well grounded.  38 U.S.C.A. § 
5107 (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

On file are private medical records dated from February 1968 
indicating that the veteran was diagnosed with bilateral pes 
cavus and that he wore a Schaffer-type appliance for 
imbalance of the feet.

In March 1968 the veteran was examined prior to induction.  
He reported that he had bilateral pes cavus for which he wore 
a Schaffer-type appliance.  On objective examination he was 
noted to have mild, symptomatic pes cavus.  In September 1968 
he had complaints of pain in his feet.  

Reports from December 1968 show that the veteran had pes 
cavus with pain in the metatarsal heads of the left foot.  In 
January 1969 he was examined by an orthopedist.  An X-ray of 
the left foot revealed a healed injury to the heads of the 
3rd and 4th metatarsal heads.  He was also noted to have pes 
cavus with secondary pronation.  Range of motion and muscle 
power were within normal limits.  Impression was contracted 
lesser toes on both feet with prominent metatarsal heads, 
associated with metatarsalgia, left foot.  He was 
subsequently given a duty with a permanent limitation profile 
for pes cavus.

Service medical records contain additional complaints of foot 
pain from the veteran in January 1969, April 1969, and July 
1969.  A report from April 1969 reflects that he wanted a 
discharge from the Army.  Orthopedic consultation in August 
1969 revealed that he had continued complaints of pain in his 
left foot.  He was noted to have been in a motorcycle 
accident in 1967, and to have had arch trouble all his adult 
life with a need to wear special boots.  He indicated that he 
was unable to stand for more than 20 minutes at a time 
because of pain.  Physical examination revealed a normal 
longitudinal arch, and a poor transverse metacarpal arch.  X-
rays were normal.  It was the examiner's impression that the 
veteran had metatarsalgia with the left worse than the right.




Medical examination of the veteran was undertaken in August 
1969.  X-rays showed a hallux valgus configuration of mild 
degree in both feet.  The feet were otherwise normal.  
Physical examination revealed he had a high longitudinal arch 
bilaterally.

The veteran was issued a new profile in September 1969 for 
foot strain.  The profile reflected that he was fit for duty 
with permanent assignment limitation.  Those restrictions 
included no standing over 1 1/2 hours, no marching over 30 
minutes, no low quarters, no crawling, stooping, running, 
jumping, prolonged standing or marching, and a P.T. waiver.

In December 1969 the veteran had complaints of foot pain 
secondary to driving vehicles.  In April 1970 his profile was 
modified to reflect a restriction on driving vehicles.

The record reflects that the veteran fell down some stairs in 
June 1970, striking his right ankle.  In July 1970 it was 
reported that he had continued discomfort in the right 
lateral heel area with weight bearing.  Examination showed 
tenderness on the lateral aspect of the calcaneus, but no 
deformity or instability.

When examined at separation in July 1970 from his first 
period of service the veteran reported a history of foot 
strain.  He was evaluated as normal. 

The veteran entered his second period of service in August 
1974.  He reported no history of foot trouble.  Medical 
examination at entry revealed that his feet were evaluated as 
normal.  

On examination in December 1995 the veteran gave no history 
of foot trouble.  His feet were evaluated as normal.  






The pertinent postservice evidence consists of private 
medical reports in December 1993 showing the veteran had a 
limp for three days after having felt a popping sensation in 
the center of the right foot while walking.  On examination 
there was swelling and redness to the right anterior foot.  
An X-ray of the right foot showed no bone, joint or soft 
tissue abnormality.  Assessment was sprain of the right foot, 
rule out fracture.  

Private medical records reflect that the veteran was treated 
for continued right foot pain, assessed as a sprain or strain 
through December 1994.  An April 1994 examination revealed 
tenderness to palpation about the third and fourth 
metatarsals.  Mulder's sign was negative, and the examiner 
stated he would not rule out a Morton's type neuroma.

A March 1995 VA general medical examination report shows the 
veteran recalled having a snapping sensation in the dorsum of 
his left foot while in service.  He remembered that he had 
been restricted from running or standing for prolonged 
periods, and that he was issued boots with metatarsal bars 
and arch supports.  After discharge when he no longer had the 
special boots, he had a great deal of foot discomfort.  His 
current complaints included pain in the right foot after 
walking 15 minutes, localized to the medial edge of his foot 
near the first metatarsal bone and the lateral part of the 
dorsum of the foot overlying the metatarsals as well as 
swelling.  

Examination of the feet revealed a mild pes cavus deformity, 
and a minimal degree of hallux valgus bilaterally.  It was 
noted that an X-ray of the feet confirmed the presence of 
minimal hallux valgus bilaterally.  The physician diagnosed 
mild pes cavus bilaterally, minimal hallux valgus 
bilaterally, and minimal degenerative change at L5 level.





Criteria

Service connection may be established for a disability 
resulting from personal injuries suffered or disease 
contracted in line of duty, or for aggravation of preexisting 
injuries suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131 ( West 1991).

A veteran will be presumed to have been in sound condition 
when examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§§ 1111, 1137 (West 1991).  Whether the presumption of 
soundness attaches depends on whether or not a later-
complained-of disability was "noted" on the veteran's 
entrance physical examination, as set forth in 38 C.F.R. § 
3.304(b).  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

In a recent case the Court emphasized that VA's burden of 
proof for rebutting the presumption of soundness is not 
merely evidence that is "cogent and compelling," i.e., a 
sufficient showing; rather, it is evidence that is clear and 
unmistakable.  In its decision, the Court noted that "the 
word 'unmistakable' means that an item cannot be 
misinterpreted and misunderstood, i.e., it is undebatable." 
Vanerson v. West, 12 Vet. App. 254 (1999) (quoting Webster's 
New World Dictionary 1461 (3rd Coll. Ed. 1988)).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1999).  Green v. Derwinski, 1 Vet. 
App. 320, 322-23 (1991).




Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  Id. 

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  This means the base line 
against which the Board is to measure any worsening of a 
disability is the veteran's disability as shown in all of his 
medical records, not on the happenstance of whether he was 
symptom-free when he enlisted.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 
323 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).


Analysis

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

The veteran's service medical records clearly refer to 
ongoing treatment for preexisting foot disability diagnosed 
as pes cavus.  The veteran essentially argues that his foot 
symptoms in service were greater than the foot symptomatology 
present prior to entry in service.  

The Board notes the Court has held that a lay person is 
competent to testify as to facts within his own observation 
and recollection.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Moreover, the pertinent post service medical records 
show the continued presence of foot disability diagnosed as 
bilateral pes cavus along with an added bilateral hallux 
valgus process.

In view of the evidence suggestive of an increase in 
preexisting bilateral foot symptomatology in service, the 
Board finds that the veteran's claim of entitlement to 
service connection for a bilateral foot disability is 
plausible and capable of substantiation, and is well grounded 
within the meaning of 38 U.S.C.A. 
§ 5107(a). 

VA, therefore, has a duty to assist the veteran in the 
development of facts pertinent to his claims.

The Board notes that the March 1995 VA medical examination 
was inadequate for rating purposes.  The VA examiner clearly 
noted that she did not have access to the veteran's medical 
records when she conducted the examination.  In addition, the 
VA examiner did not address whether the veteran's bilateral 
foot symptoms had increased in severity during service, and 
if so, whether such increase in severity was due to the 
natural progress of the pre-existing pes cavus. 

It is well established that the above mentioned statutory 
duty to assist requires VA "to conduct a thorough and 
contemporaneous medical examination" in certain 
circumstances, also includes a requirement that "the medical 
examination must consider the records of prior medical 
examinations and treatment in order to assure a fully 
informed examination."  Cafffrey v. Brown, 6 Vet. App. 377, 
381 (1994); 38 C.F.R. § 3.326; see Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992); Green v. Derwinski, 1 Vet. App. 
121, 124 (1991); see VAOPGCPREC 20-95.  ("the determination 
as to whether review of prior medical records is necessary in 
a particular case depends largely upon the scope of the 
examination and the nature of the findings and conclusions 
the examiner is requested to provide").  




Accordingly, a remand is needed for an examination that 
adequately addresses the veteran's claim of entitlement to 
service connection for a bilateral foot disability and fully 
considers the records of prior medical examinations, 
including the appellant's service medical records.  See 
Caffrey, 6 Vet. App. at 381.  The examination report must 
contain sufficient detail and any diagnosis obtained must be 
supported by the findings on the examination report.  Goss v. 
Brown, 9 Vet. App. 109, 114 (1996); 38 C.F.R. § 4.2 (1999). 

The Board observes that the Court has held that the Board is 
prohibited from reaching its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).


ORDER

The veteran having submitted a well-grounded claim of 
entitlement to service connection for a bilateral foot 
disability, the appeal to this extent is granted. 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended, and conducting a thorough and contemporaneous 
medical examination, which takes into account the records of 
prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The veteran he may submit any 
additional evidence to support his claim 
for service connection for a bilateral 
foot disability.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  In this regard 
the RO should contact the veteran and 
request that he identify the names, 
addresses, and approximates dates of 
treatment of all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess aditional records 
referable to treatment of his feet.  
After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should arrange for a VA 
orthopedic examination of the veteran by 
an orthopedic surgeon or other 
appropriate specialist for the purpose of 
ascertaining the nature, extent of 
severity and etiology of any bilateral 
foot disorder(s) including pes cavus 
which may be present.  

The veteran's claims folder as well as 
the identification of the veteran's 
periods of active duty must be made 
available to the examiner for review 
prior and pursuant to conduction and 
completion of the examination and the 
examiner must annotate the examination 
report in this regard.  In other words, 
the examiner must specify that the claims 
was reviewed in conjunction with the 
examination.  

The examiner should assess the bilateral 
foot disability and, upon a longitudinal 
review of the entire record, express an 
opinion as to whether the bilateral foot 
disability diagnosed as pes cavus that 
existed prior to service increased in 
severity during service, and, if so, 
whether the increase was due to the 
natural progress of the condition or 
beyond natural progress.  The examiner 
should provide an opinion with complete 
rationale, as to the relationship, if 
any, between any current bilateral foot 
disability, and the veteran's inservice 
bilateral foot symptomatology.  If an 
opinion cannot be rendered without resort 
to speculation, the examiner should so 
state.  The examiner should provide a 
comprehensive rationale for any stated 
opinion.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for a bilateral foot 
disability.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



